UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 333-126172 Man-AHL 130, LLC (Exact name of registrant as specified in charter) Delaware 84-1676365 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Man Investments (USA) Corp. 123 North Waker Drive 28th Floor Chicago, Illinois 60606 (Address of principal executive offices) (Zip Code) (312) 881-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act).See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer []Accelerated Filer[]Non-Accelerated Filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements Man-AHL 130, LLC Financial Statements STATEMENTS OF FINANCIAL CONDITION (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN MEMBERS’ EQUITY (c) STATEMENTS OF CASH FLOWS (b) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) (a) At September 30, 2007 (unaudited) and March 31, 2007 (b) For the three months ended September 30, 2007 and 2006 (unaudited) and for the six months ended September 30, 2007 and 2006 (unaudited) (c) For the six months ended September 30, 2007 and 2006 (unaudited) 2 MAN-AHL 130, LLC STATEMENTS OF FINANCIAL CONDITION September 30, 2007 (unaudited) March 31, 2007 ASSETS Equity in commodity futures and forwards trading accounts: Net unrealized trading gains on open derivatives contracts $ 1,069,824 $ - Due from affiliated broker 3,786,454 - 4,856,278 - Investment in Man-Glenwood Lexington, LLC, at fair value (cost $4,977,870) 4,971,659 - Cash and cash equivalents 6,643,049 10,000 Advance subscription to Man-Glenwood Lexington, LLC 253,300 - Redemption receivable from Man-Glenwood Lexington, LLC 522,678 Expense reimbursement receivable 110,620 - Interest receivable 10,346 - TOTAL $ 17,367,930 $ 10,000 LIABILITIES & MEMBERS' EQUITY Management fees payable 112,444 - Client servicing fees payable 406 Affiliated brokerage commission payable 64,904 - Accrued professional fees payable 159,713 - Accrued administrative fees payable 75,000 Other liabilities 1,600 - Total liabilities 414,067 - MEMBERS' EQUITY Class A Series 1 Member (1,587.857 and 0 units outstanding, respectively) 177,043 - Class A Series 2 Member (150,000.000 and 0 units outstanding, respectively) 16,776,820 10,000 Total Members' equity 16,953,863 10,000 TOTAL $ 17,367,930 $ 10,000 NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 1 MEMBERS $ 111.498 $ - NET ASSET VALUE PER UNIT OUTSTANDING - CLASS A SERIES 2 MEMBERS $ 111.845 $ - See notes to financial statements. 3 MAN-AHL 130, LLC STATEMENTS OF OPERATIONS (UNAUDITED) For the three For the three For the six For the six months ended months ended months ended months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 INVESTMENT INCOME: Interest income $ 105,891 $ - $ 219,274 $ - EXPENSES: Management fees 112,444 - 225,276 - Incentive fees - - 426,088 Client servicing fees 406 406 Affiliated brokerage commissions 69,471 - 141,199 - Professional fees 90,417 - 189,167 - Administrative fees 37,500 - 75,000 - Other 5,025 - 9,670 - TOTAL EXPENSE 315,263 - 1,066,806 - Less reimbursed expenses (110,620 ) - (226,770 ) - Net expenses 204,643 - 840,036 - NET INVESTMENT LOSS (98,752 ) - (620,762 ) - NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND FOREIGN CURRENCY: Net realized trading gains (losses) on closed derivatives contracts and foreign currency transactions (5,183 ) - 1,336,665 - Net change in unrealized trading gains on open derivatives contracts and translation of assets and liabilities denominated in foreign currencies 142,748 - 1,069,824 - Net realized losses on investment in Man-Glenwood Lexington, LLC (653 ) (653 ) Net change in unrealized depreciation on investment in Man-Glenwood Lexington, LLC (107,722 ) - (6,211 ) - NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND FOREIGN CURRENCY 29,190 - 2,399,625 - Net income (loss) $ (69,562 ) $ - $ 1,778,863 $ - Net income (loss) per unit outstanding - Class A Series 1 $ 1.699 $ - $ 3.379 $ - Net income (loss) per unit outstanding - Class A Series 2 $ (0.478 ) $ - $ 11.845 $ - See notes to financial statements 4 MAN-AHL 130, LLC STATEMENTS OF CHANGES IN MEMBERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2007 CLASS A SERIES 1 CLASS A SERIES 2 TOTAL Amount Units Amount Units Amount Units Member's equity at April 1, 2007 - - $ 10,000 - $ 10,000 - Subscriptions $ 175,000 1,587.857 $ 14,990,000 150,000.000 $ 15,165,000 151,587.857 Redemptions $ - - $ - - $ - - Net income $ 2,043 - $ 1,776,820 - $ 1,778,863 - Member's equity at September 30, 2007 $ 177,043 1,587.857 $ 16,776,820 150,000.000 $ 16,953,863 151,587.857 NET ASSET VALUE PER UNIT OUTSTANDING AT SEPTEMBER 30, 2007 $ 111.498 $ 111.845 FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2006 CLASS A SERIES 1 CLASS A SERIES 2 TOTAL Amount Units Amount Units Amount Units Member's equity at April 1, 2006 $ - - $ 10,000 - $ 10,000 - Subscriptions $ - - $ - - $ - - Redemptions $ - - $ - - $ - - Net income $ - - $ - - $ - - Member's equity at September 30, 2006 $ - - $ 10,000 - $ 10,000 - See notes to financial statements. 5 MAN-AHL130, LLC Statements of Cash Flows (unaudited) For the three For the three For the six For the six months ended months ended months ended months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (69,562 ) $ - $ 1,778,863 $ - Adjustments to reconcile net income (loss) to net cash used in operating activities: Net change in unrealized trading gains (losses) on open derivative contracts and foreign currency transactions (142,748 ) - (1,069,824 ) - Purchase of investment in Man-Glenwood Lexington, LLC (392,095 ) - (5,754,501 ) - Realized losses on investment in Man-Glenwood Lexington, LLC 653 653 Net unrealized depreciation on investment in Man-Glenwood Lexington, LLC 107,722 - 6,211 - Changes in: - - Due from affiliated broker 8,646 - (3,786,454 ) - Expense reimbursement receivable 5,530 (110,620 ) Interest receivable 1,474 - (10,346 ) - Management fees payable (388 ) - 112,444 - Incentive fees payable (426,088 ) - - - Affiliated brokerage commissions payable 30,601 - 64,904 - Accrued professional fees payable 60,963 - 159,713 - Accrued administrative fees payable 37,500 75,000 Client servicing fees payable 406 406 Other liabilities 1,600 - 1,600 - Net cash used in operating activities (775,786 ) - (8,531,951 ) - FINANCING ACTIVITIES: Capital subscriptions 125,000 - 15,165,000 - Net cash provided by financing activities 125,000 - 15,165,000 - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (650,786 ) - 6,633,049 - CASH AND CASH EQUIVALENTS - Beginning ofperiod 7,293,835 10,000 10,000 10,000 CASH AND CASH EQUIVALENTS - End of period $ 6,643,049 $ 10,000 $ 6,643,049 $ 10,000 CASH INTEREST PAID DURING THE PERIOD $ 1,780 $ - $ 4,425 $ - See notes to financial statements. 6 Notes to Financial Statements (unaudited) The accompanying unaudited financial statements, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of Man-AHL 130, LLC’s (the “Company”) financial condition at September 30, 2007 and the results of its operations for the three months ended September 30, 2007 and 2006 and six months ended September 30, 2007 and 2006.These financial statements present the results of interim periods and do not include all the disclosures normally provided in annual financial statements.It is suggested that these financial statements be read in conjunction with the audited financial statements and notes included in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission for the year ended March 31, 2007.The March 31, 2007 information has been derived from the audited financial statements as of March 31, 2007. 1. ORGANIZATION Man-AHL 130, LLC commenced trading on April 2, 2007 and operates as a commodity investment pool. Beginning July 1, 2007, Class A Series 1 units were issued at the current net asset value of Class A Series 2 units of $112.323.Series 1 units are subject to a 1.25% per annum client servicing fee payable to Man Investments Inc. (“MII”), calculated monthly and paid quarterly in arrears, on the month-end net asset value of Class A Series 1 units, subject to a maximum commission receipt to MII of 10% of the subscription price of each unit. The Managing Member’s investment was designated as Class A Series 2 units upon commencement of trading.All outstanding Class A Series 2 units currently outstanding are owned by the Managing Member. 2. SIGNIFICANT ACCOUNTING POLICIES The Company’s financial statements are prepared in conformity with accounting principles generally accepted in the United States of America.The preparation of financial statements requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. Cash and cash equivalents – Cash and cash equivalents include cash and short-term interest bearing money market instruments with original maturities of 90 days or less, held with JPMorgan Chase, N.A. Interest income and expenses– Interest income and expenses are recorded on an accrual basis. Due from affiliated broker– Due from affiliated broker represents cash required to meet margin requirements and excess funds not required for margin. Expense reimbursement– The Company is responsible for paying its own operating expenses, including professional and administrative fees.Operating expenses in excess of 0.50% per annum of each month-end net asset values will be reimbursed by the Managing Member or an affiliate for the first 24 months of the Company’s operations. Affiliated brokerage commission expense – Affiliated brokerage commission expense on futures contracts is recognized in the period of the transaction and is reflected on the statements of operations.The futures commission rates charged to the Company have not been negotiated at arm’s-length and certain other clients may be charged lower rates.Affiliated brokerage commissions 7 represent the cost of the transactions and are capped at 3% of the Company’s average month-end net asset value per annum. Foreign currency – All assets and liabilities of the Company denominated in foreign currencies are translated into U.S. dollar amounts at the mean between the bid and ask market rates for such currencies on the date of valuation. Purchases and sales of foreign securities are converted at the prevailing rate of exchange on the respective date of such transactions. The Company does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the fair value of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains, or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Company’s books and the U.S.dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the fair value of assets and liabilities, other than investments in securities at fiscal period-end, resulting from changes in exchange rates. Investments– The Company values its Man-Glenwood Lexington, LLC (the “Fund”) investments at its net asset value, which approximates fair value, as provided by the Fund. Calculation of Net Incomer Per Unit – The Company’s net income or loss is allocated monthly on a pro-rata basis over the number of units outstanding at the beginning of each month.The Net Income per Unit Outstanding on the Statement of Operations is based on the weighted average units outstanding for the period. Recently Issued Accounting Pronouncements – In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48 (FIN 48) entitled “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”FIN 48 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.Adoption of FIN 48 is required for fiscal years beginning after December 15, 2006.The implementation of FIN 48 had no impact on the Company’s financial statements. 3. TRADING ACTIVITIES AND RELATED RISKS The Company trades derivative financial instruments that involve varying degrees of market and credit risk. Market risks may arise from unfavorable changes in interest rates, foreign exchange rates, or the market values of the instruments underlying the contracts. All contracts are stated at market or fair value, and changes in those values are reflected in the change in net unrealized gains (losses) on open contracts in the statements of operations. Credit risk arises from the potential inability of counterparties to perform in accordance with the terms of the contract. The credit risk from counterparty nonperformance associated with these instruments is the net unrealized gain, if any, included in the statements of financial condition. Forward contracts are entered into on an arm’s-length basis with Man Financial Ltd. (now MF Global UK Ltd., (“MF Global UK)).For exchange-traded contracts, the clearing organization functions as the counterparty of specific transactions and, therefore, bears the risk of delivery to and from counterparties to specific positions. The Company trades in exchange-traded futures contracts on various underlying commodities, foreign currencies, and financial instruments, as well as forward contracts on foreign currencies and other underlying commodities.Fair values of futures and forward contracts are reflected net by counterparty or clearing broker in the statements of financial condition. The Company’s funds held by, and cleared through, Man Financial Inc. (now MF Global (“MF Global”)) are required to be held in segregated accounts under rules of the CFTC. These funds are used to meet minimum margin requirements for all of the Company’s open futures positions as set by the exchange where each contract is traded. These requirements are adjusted, as needed, due to daily fluctuations in the values of the underlying positions. Certain positions may be liquidated, if necessary, to satisfy resulting changes in margin requirements. 8 The parent company of Man-AHL (USA) Limited and Man Investments (USA) Corp. has a minority ownership interest in the holding company of MF Global UK and MF Global. 4. PARTNERSHIP TAXES As of July 1, 2007, a subscription for an investor other than the Managing Member was accepted into the Company.As a result, the Company is now treated as a partnership for federal income tax purposes.As such, members are individually liable for the taxes on their share of the Company’s taxable income, if any. ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Introduction Reference is made to Item 1, “Financial Statements.”The information contained therein is essential to, and should be read in conjunction with, the following analysis. Operational Overview Man-AHL 130, LLC (“Man-AHL 130”) is a speculative managed futures fund which trades pursuant to the AHL Diversified Program, directed on behalf of Man-AHL 130 by Man-AHL (USA) Limited.The AHL Diversified Program is a futures and forward price trend-following trading system, entirely quantitative in nature, and implements trading positions on the basis of statistical analyses of past price histories.The AHL Diversified Program is proprietary and confidential, so that substantially the only information that can be furnished regarding Man-AHL 130’s results of operations is contained in the performance record of its trading.Unlike operating businesses, general economic or seasonal conditions do not directly affect the profit potential of Man-AHL 130, and its past performance is not necessarily indicative of its futures results.Man Investments (USA) Corp. the managing member of Man-AHL 130 (the “Managing Member”) does believe, however, that there are certain market conditions, for example, markets with pronounced price trends, in which Man-AHL 130 has a greater likelihood of being profitable than in other market environments. Capital Resources and Liquidity Due to the low margins required to support futures and forward trading, only approximately 10% to 20% of the capital of a managed futures fund such as Man-AHL 130 is needed to margin its positions.Man-AHL 130 holds most of its capital in cash and cash equivalents while investing approximately 30% of such capital in Man-Glenwood Lexington, LLC or Man-Glenwood Lexington TEI, LLC (collectively, the “Man-Glenwood Funds”), registered investment companies managed by Glenwood Capital Investments, L.L.C., both for profit potential and diversification purposes.Man-AHL 130’s investment in the Man-Glenwood Funds cannot be used to margin its futures trading and would be liquidated to the extent that the Managing Member was able to do so and deemed it advisable to do so to support Man-AHL 130’s futures trading.The Managing Member is under no obligation to maintain Man-AHL 130’s investment in the Man-Glenwood Funds, and may reduce or eliminate such investment at any time through the Man-Glenwood Funds’ quarterly tender process. Man-AHL 130, not being an operating company, does not incur capital expenditures.It functions solely as a trading vehicle, and after its initial allocation to the AHL Diversified Program and the Man-Glenwood Funds, its remaining capital resources are used only as assets available to provide variation margin and pay expenses and trading losses incurred on Man-AHL 130’s AHL Diversified Program account, as well as invest in the Man-Glenwood Funds to maintain appropriate exposure. 9 The AHL Diversified Program generally maintains highly liquid positions, and the assets held by Man-AHL 130 to support AHL’s trading are cash or highly-liquid Treasury bills, deposit accounts or other cash equivalents. Because the Man-Glenwood Funds are closed-end registered investment companies, members of the Man-Glenwood Funds do not have the right to require the Man-Glenwood Funds to repurchase any or all of their units.To provide a limited degree of liquidity to investors, the Man-Glenwood Funds offer quarterly liquidity through discretionary tender offers for their units pursuant to written tenders.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Man-Glenwood Funds’ boards, in their sole discretion.Under certain circumstances, such tender offers may not occur as scheduled or may not be sufficient to satisfy the full amount requested to be repurchased by Man-AHL 130.However, the Man-Glenwood Funds’ component of Man-AHL 130’s portfolio represents an allocation of only 30% of Man-AHL 130’s capital, and the Managing Member believes that any delays in receiving repurchase payments from the Man-Glenwood Funds are unlikely to adversely affect Man-AHL 130’s operations. The Managing Member does not anticipate the need for additional sources of liquidity, given that approximately 70% of Man-AHL 130’s capital is held in cash and highly liquid cash equivalents, and, if necessary, Man-AHL 130 is expected to be able to liquidate part of its investment in the Man-Glenwood Funds through the Man-Glenwood Funds’ quarterly tender process.Other than potential market-imposed limitations on liquidity, due to, for example, daily price fluctuation limits inherent in futures trading, the majority of Man-AHL 130’s assets are highly liquid and are expected to remain so. Man-AHL 130 will raise additional capital only through the sale of its Units and does not intend to raise any capital through borrowings.Due to the nature of the Man-AHL 130’s business, it will make no capital expenditures and will have no capital assets which are not operating capital or assets. There have been no material changes with respect to Man-AHL 130’s accounting principles, off-balance sheet arrangements or contractual obligations reported in Man-AHL 130’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007. Results of Operations Man-AHL 130 was organized on April 14, 2005 under the Delaware Limited Liability Company Act, and its Registration Statement under the Securities Act of 1933, as amended, became effective on February 1, 2007.Man-AHL 130 commenced trading operations April 2, 2007 in respect of its Class A Units.During its operations for the three and six months ending September 30, 2007, Man-AHL 130 experienced no meaningful periods of illiquidity in any of the markets traded by the AHL Diversified Program. Due to the nature of Man-AHL 130’s business activities being trading in the futures and forward markets and investing in the Man-Glenwood Funds, the results of operations for the interim period presented should not be considered indicative of the results that may be expected for the entire year. Periods ended September 30, 2007 30-Sep-07 30-Jun -07 31-Mar -07 Ending Equity $16,953,863 $16,848,425 $10,000 Three months ended September 30, 2007: Net assets attributable to Class A Units increased $105,438 for the three months ended September 30, 2007.This increase was attributable to subscriptions in the amount of $175,000 and a net loss from operations of $69,562. 10 Management Fees of $112,444, Incentive Fees of $0, Client Servicing Fees (Series 1 Units only) of $406 and brokerage commissions of $69,471 were paid or accrued, and interest of $105,891 was earned or accrued on Man-AHL 130’s cash and cash equivalent investments, for the three months ended September 30, 2007. Man-AHL 130 pays administrative expenses for legal, audit, accounting and administration services, limited to 1/12 of 0.50% per month of Man-AHL 130’s month-end NAV through March 2009.Administrative and other expenses, paid or accrued, for the three months ended September 30, 2007 were $132,942, which were offset in part by reimbursement from the Managing Member in the amount of $110,620. Six months ended September 30, 2007: Net assets attributable to Class A Units were $16,953,863 at September 30, 2007.This amount represents the Managing Member’s purchase of Class A Series 2 Units in an aggregate amount of $15 million, subscriptions for Class A Series 1 Units in the amount of $175,000 and net income from operations of $1,778,863. Management Fees of $ 225,276, Incentive Fees of $426,088, Client Servicing Fees (Series 1 Units only) of $406 and brokerage commissions of $141,199 were paid or accrued, and interest of $219,274 was earned or accrued on Man-AHL 130’s cash and cash equivalent investments, for the six months ended September 30, 2007. Man-AHL 130 pays administrative expenses for legal, audit, accounting and administration services, limited to 1/12 of 0.50% per month of Man-AHL 130’s month-end NAV through March 2009.Administrative and other expenses, paid or accrued, for the nine months ended September 30, 2007 were $273,837, which were offset in part by reimbursement from the Managing Member in the amount of $226,770. Three months ended September 30, 2007: During the three month period ended September 30, 2007, trading by the AHL-Diversified Program in the agricultural sector produced positive returns, led by strong returns from long positions in wheat on the back of global supply concerns. Trading in soy beans and soy meal added further gains while most other agricultural contracts traded close to flat over the period.Bond sector trading resulted in losses as bond yields trended almost uniformly lower over the period. Short positions in Australian bonds proved costly at the beginning of the period, while a long bias in Euro Bund contracts also struggled towards the end of the quarter to cap a volatile environment in fixed income markets. However, Japanese bond trading delivered positive results as a timely switch to long positioning paid dividends.Trading in currencies was slightly negative for the quarter which featured large trend reversals.Initially, strong profits accrued as short positions in the US dollar against a variety of currencies such as the euro, Canadian dollar and British pound were beneficial.However, the market turmoil in August led to sharp reversals, with the US dollar quickly regaining ground as the currency benefited from the flight to quality US Treasury bonds.This negatively impacted performance before all long-term trends re-established themselves and the majority of losses were cancelled out.The energy sector produced solid returns in the quarter.The principal driver behind performance came from long holdings in crude oil futures contracts, which rose strongly despite a reversal in August due to US economic growth concerns. Crudeoil climbed well above US$80 during September as reduced Gulf of Mexico production stifled US supply and global demand continued to grow.By the end of the quarter, crude oil showed a year-to-date increase of approximately 34%.Elsewhere, modest gains were made in short natural gas and long gas oil positions.The metals complex was dominated by long positions in gold which soared through the US$700 per ounce mark in early September.Elsewhere, trading in silver and copper was flat while long nickel positions detracted from performance despite rebounding strongly from mid-August onwards.Trading in the short-term interest rate market was profitable and relatively stable throughout the quarter.Slight losses came from 11 long positions in short sterling and euribor contracts as investors placed bets that interest rates would most likely stay on hold rather than decline.However, long positions in Eurodollar contracts proved effective as expectations of future US interest rate rises evaporated due to poor economic data releases surrounding the US housing market and the Fed’s need to create further liquidity in stock markets.Trading within the stock sector detracted somewhat from performance over the quarter as indices saw considerable volatility which led to established price trends in equity markets breaking down during July and August before returning during September.Positions in the Japanese Nikkei 225 detracted from performance along with positions in the US markets including positions in the S&P 500 index. Hong Kong’s Hang Seng index rose as emerging markets showed strength late in the period, benefiting long positions. For the three-month period ended September 30, 2007, the commodity & macro style pursued by the Man-Glenwood Funds posted a positive return despite difficult market conditions. Key drivers of positive returns were long positions in equities and commodities toward the end of the period as well as short positions in US mid-cap equities and long volatility earlier in the period.
